DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed March 22, 2022 is acknowledged.  Claim 16 is amended and claims 33-34 are newly added.  In light of said amendment, the examiner maintains the grounds of rejection for claims 16-30 and applies new grounds of rejection for newly added claim 33.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 recites calculating “the portion of the mass transport”.  However, applicant’s specification is silent with respect to calculating any portion of a mass transport value according to claim 33.  The specified paragraphs relied upon as support do not disclose or adequately imply the calculation of a portional mass transport value.  Since claim 33 contains limitations not provided in the original disclosure, the examiner considers claim 33 to contain new matter and will not provide a prior art rejection for this claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the portion of the mass transport" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-22, 24-25, and 17-30 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Vantard et al,. US 2013/0116650 (Vantard).
Regarding claim 16, Vantard discloses an apparatus for extracorporeal blood treatment (abstract, fig. 1) comprising:
A filtration unit (REF 4) including a primary chamber (REF 12) and a secondary chamber (REF 13) separated by a semi-permeable membrane (REF 14);
A blood withdrawal line (REF 9) connected to an inlet of the primary chamber;
A blood return line (REF 11) connected to an outlet of the primary chamber, said blood lines being configured for connection to a patient cardiovascular system (¶ 0048);
A dialysis supply line (REF 2);
A dialysis effluent line (REF 6) connected to an outlet of the secondary chamber;
A preparation device (REF 33, ¶ 0063) for preparing a dialysis fluid connected to said supply line and including a regulator (REF 38, ¶ 0072) for regulating the composition of the dialysis fluid; and
A control unit (REF 19) connected to the regulator and configured to receive a set value of a parameter for the dialysis fluid in the dialysis supply line, said parameter being a conductivity-related parameter of the dialysis fluid (¶ 0032-0033, 0097-0098), wherein the control unit is further configured to calculate a mass transport of a substance at an instant t of a treatment session based on said set value of the parameter for the dialysis fluid in the dialysis supply line (¶ 0035, 0100), said mass transport implicitly including an amount of a substance being transported over the dialyzer membrane over time since it is evident from the disclosure of EP 1389475, which is disclosed as known art in paragraph 0019 of Vantard, that dialysate including sodium transfers from the dialysate side to the blood side of the dialyzer through the semi-permeable membrane, said sodium concentration measurement on the blood side of the membrane including the mass transport amount of sodium from the dialysate side to the blood side of the membrane.
Regarding claims 17-18, Vantard discloses an apparatus further configured to receive or calculate a value of a first parameter such as a plasma conductivity-related parameter and calculate a mass transport of the substance at the instant t of the treatment session as a function of a difference between said value of the first parameter and said set value of the parameter for the dialysis fluid in the dialysis supply line (¶ 0070-0071).
Regarding claim 19, Vantard discloses an apparatus wherein the first parameter is a dialysis fluid concentration of sodium (abstract, ¶ 0029).  Vantard further discloses an apparatus capable of operating in an isonatric mode (¶ 0108).
Regarding claim 20, Vantard discloses an apparatus wherein the parameter for the dialysis fluid is a dialysis fluid concentration (¶ 0029-0030).
Regarding claim 21, Vantard discloses an apparatus wherein the control unit is configured to calculate the mass transport of the substance as a function of a difference between a dialysis fluid concentration of sodium to provide isonatric dialysis and a dialysis fluid concentration set point (¶0029-0030, 0084-0085, 0071).
Regarding claims 22 and 27, Vantard discloses an apparatus wherein the control unit is configured to calculate the mass transport of the substance as a function of an efficiency parameter of the filtration unit for the substance (see “dialysance”, Claims 19, 25-26).
Regarding claims 24 and 27, Vantard discloses an apparatus wherein the control unit is configured to calculate the mass transport of the substance as a function of a distribution volume of the substance (¶ 0086, 0105).
Regarding claims 25 and 27, Vantard discloses an apparatus wherein the control unit is configured to calculate an accumulated mass transport of the substance as a function of an elapsed treatment time (¶ 0108).
Regarding claim 28, Vantard discloses an apparatus wherein the first parameter is a dialysis fluid concentration of sodium (abstract, ¶ 0029) and the parameter for the dialysis fluid is a dialysis fluid concentration (¶ 0029-0030).
Regarding claim 29, Vantard discloses an apparatus wherein the substance is sodium (¶ 0029).
Regarding claim 30, Vantard is relied upon in the rejection of claims 19 and 20 set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 and 26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantard in view of Gross et al., US 2012/0018379 (Gross, IDS).
Regarding claim 23, Vantard does not explicitly disclose an apparatus where the control unit is configured to calculate the mass transport of the substance as a function of a respective adjusting factor taking into account the Donnan effect.  However, Gross teaches an apparatus for the determination and regulation of the concentration of at least one dissolved substance in a fluid circuit, wherein the fluid circuit comprises at least two partial circuits, and wherein the partial circuits are separated by a semi-permeable membrane (abstract).  Gross further discloses that to avoid the problem of increased hyperhydration and chronic high blood pressure, the Donnan effect must be taken into account which has the result that the sodium concentrations in the blood and in the dialysate differ in isonatremic dialysis (¶ 0009-0010).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the apparatus of Vantard to include the Donna effect adjustment as described in Gross in order to provide a more accurate and efficient means to control sodium concentrations in blood.
Regarding claim 26, Vantard (in view of Gross) does not explicitly disclose calculating mass transport of a substance as a function of an ultrafiltration flow rate.  However, Vantard teaches that actuators of the dialysis apparatus are controlled in a known manner so that the ultrafiltration rate of the plasma fluid across the semipermeable membrane is equal to the desired weight loss rate plus, eventually, the rate of the infusate injected into the extracorporeal blood (¶ 0088).  Vantard also discloses formulas/equations to calculate set points and references US 5567320, US 6123847, and EP 547025 for alternate calculations of various dialysis parameters concerning sodium concentration (¶0105-0106).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Vantard to utilize an ultrafiltration flow rate in determining the mass transport of sodium since Vantard clearly recognizes the capability of the ultrafiltration flow rate to modify the sodium concentration in the dialysis fluid and utilizing such flow rate of a fluid as a basis for mass transport of sodium would provide no more than reliable and predictable results, i.e. downstream sodium concentrations as a function of ultrafiltration flow rate.
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 is allowed.
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
	Applicant argues that the prior art does not explicitly disclose calculating the mass transport of a substance, where the mass transport includes an amount of the substance that has been transported over the dialyzer membrane over a period of time.  The examiner does not find this argument persuasive.  As seen in the rejection of claim 16 above, Vantard recognizes (via EP 1389475, ¶ 0019) that dialysate including sodium transfers from the dialysate side to the blood side of the semi-permeable membrane, where the concentration of sodium on the blood side inherently includes an amount transferred over the dialyzer membrane over a period of time.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779